Citation Nr: 0933503	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
November 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied a higher rating for 
the left and right knee, each currently assigned a 10 percent 
disability rating.

In May 2006, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of the proceeding is 
of record.

In the Veteran's informal hearing presentation, the Veteran 
raised a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) by stating that she cannot work due to her 
service-connected bilateral knee disabilities.  VA is 
required to identify and act on an informal claim.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The 
Board refers this claim to the originating agency for 
development.


FINDINGS OF FACT

1.  Chondromalacia patella of the left knee is not manifested 
by compensable limitation of flexion, compensable limitation 
of extension, recurrent subluxation, or lateral instability.  

2.  Chondromalacia patella of the right knee is not 
manifested by compensable limitation of flexion, compensable 
limitation of extension, recurrent subluxation, or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims's (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
statements of the case or supplemental statements of the 
case), is required to meet VA's notification requirements.  
At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

As this case concerns claimed increases in existing service-
connected disability evaluations, it is subject to the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that: (1) VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the present case, the Veteran received VCAA letters in 
December 2004 and January 2005.  The January 2005 letter 
notified the Veteran that she needed to submit evidence of 
worsening that could include a statement from her doctor, 
results of any laboratory tests or x-rays as well as 
statements from individuals who are able to describe from 
their knowledge and personal observations in what manner her 
disability had become worse.  The Board also observes that 
the Veteran was notified, beginning in the March 2006 letter, 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the Veteran has not been provided with 
the type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the Veteran has 
received inadequate notice, but the Board finds the Veteran 
has not been prejudiced by such.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case the Veteran was provided with the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261 in 
the June 2006 Statement of the Case, as well as the 
provisions of 38 C.F.R. § 4.1.  By listing these provisions, 
the RO indicated to the Veteran what specific measurements 
(e.g., range of motion findings) were required for a higher 
rating.  After the issuance of this Statement of the Case, 
the Veteran was provided an opportunity to respond within a 
reasonable time period.  

The Board also finds that the Veteran and her representative 
have shown actual knowledge of the Vazquez-Flores notice 
requirement that the Veteran could show how the worsening of 
her disabilities have affected her employment and daily life.   
In this regard, she has submitted lay statements from her 
pastor and friend and a letter from the Office of Personnel 
at the VA stating that her medical condition presents an 
unacceptable safety and health risk and that she was not 
qualified for the position for which she had applied.   

Given that the Veteran has been notified of many of the 
applicable diagnostic criteria, has since had her claim 
readjudicated in the June 2006 Statement to the Case, and has 
had ample opportunity to respond, the Board is fully 
satisfied that any notice deficiencies from the VCAA letters 
in light of Vazquez-Flores have been rendered non-
prejudicial, inasmuch as they did not affect the essential 
fairness of the adjudication.

As to VA's duty to assist the Veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the Veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the Veteran 
has been afforded two comprehensive VA examinations in 
conjunction with this appeal, addressing her knee 
disabilities.

In summary, all relevant facts have been properly developed 
in regard to the Veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the Veteran will result from 
an adjudication of this appeal in this Board decision.  

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

III.  Left and Right Knee Disabilities

The Veteran's service-connected left and right knee 
disabilities have been evaluated under several different 
diagnostic codes since the decision granting service 
connection in November 1987, which include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257 and 5261.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Where limitation of motion is noncompensable, a rating 
of 10 percent is assigned for each major joint (including the 
knee) affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2008).

Flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation, and flexion limited to 45 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Flexion limited to 30 degrees warrants 
a 20 percent evaluation.  Id.

Extension of the leg limited to 5 degrees warrants a 
noncompensable evaluation, and extension limited to 10 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, and a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

In a May 1998 rating decision, the Pittsburg RO increased the 
evaluation of the Veteran's knee disabilities.  A 10 percent 
disability rating was assigned for each knee effective 
November 16, 1997 under Diagnostic Code 5099-5261.  This 
evaluation has since remained in effect.

An August 2004 x-ray report noted bilateral degenerative 
changes in the patellofemoral joints.  In May 2005, a VA 
outpatient treatment record notes complaints of back and leg 
pain.

During a May 2005 VA joints examination, the Veteran reported 
increased pain and buckling of her knees, as well as 
weakness.  She denied locking of her knees.  She noted that 
she had had instability about 3 times in the last month.  She 
used no cane but has soft elastic Velcro knee supports for 
both knees.  Upon examination, flexion was to 90 degrees in 
the right knee, and there was 0 degrees extension.  There was 
no increased weakness, decreased endurance or incoordination 
during the examination.  Flexion of the left knee was to 
80 degrees with 0 degrees extension.  The examiner noted that 
the Veteran had low back pain and was being treated with 
physical therapy at that time.  Due to pain, the examiner was 
unable to perform the anterior-posterior drawer, assess 
medial and collateral ligaments with varus and valgus 
pressure, or to attempt the McMurray's test.  She was 
diagnosed with chondromalacia patella with residual pain, 
weakness, and decreased range of motion.

A May 2006 VA outpatient treatment record notes bilateral 
knee pain.  The physician noted that the Veteran's leg pain 
most likely was a combination of both neurologic and vascular 
symptoms.  

During a June 2006 VA joints examination, the Veteran 
reported that she had been issued a cane in February 2006 and 
that she wore neoprene knee braces about two times a week in 
both knees.  She described having pain when going down stairs 
and not being able walk more than 30 feet without pain.  She 
reported daily feelings of weakness with subluxation two 
times a week and reported that she had fallen approximately 
three times in the last year.  

During the examination, she had a cane and had an antalgic 
gait.  There was no swelling or redness or other obvious 
deformity.  The Lachman's, anterior and posterior drawer test 
and McMurray's tests were all negative.  Flexion was to 
70 degrees and extension was 0 degrees bilaterally.  Passive 
flexion was to 100 degrees bilaterally with increasing pain.  
The examiner found that the Veteran had pain, weakness, 
decreased endurance and easy fatigability with attempts to do 
repetitive range of motion.  The examiner was not able to do 
significant repetitive range of motion of the knees secondary 
to the pain.  Pain was the most limiting factor.  Repetition 
did not change degrees.  The examiner diagnosed the Veteran 
with degenerative arthritis, bilateral knees with chronic 
pain and weakness "with subluxation."

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent for both knees.  There is 
evidence of pain of the knees, along with limited flexion.  
This supports the currently assigned 10 percent evaluation 
with the combination of pain-related symptoms and minimal 
limitation of motion approximately commensurate to flexion 
limited to 45 degrees under Diagnostic Code 5260.  The Board 
notes that the RO used Diagnostic Code 5261 by analogy, which 
the Board finds is inappropriate, since the Veteran has had 
full extension throughout the appeal.  The motion that is 
limited in both knees is flexion.

As a result of this finding (that the bilateral knee 
disability is not appropriately rated under Diagnostic Code 
5261), there is no basis for separate evaluations for flexion 
and extension, as the Veteran does not have sufficient 
limitation of flexion and any limitation of extension.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  Rather, her most 
significant left and right knee flexion findings were from 
the June 2006 VA examination, which revealed flexion to 
70 degrees bilaterally.  (It is noted that passive flexion 
was to 100 degrees bilaterally with increasing pain.)  Range 
of motion was not additionally limited as far as the examiner 
could tell, but he was only able to do two repetitions due 
the Veteran's pain.  The Veteran's examinations have all 
shown full extension.

The Board has considered the holding in DeLuca and finds that 
the assigned 10 percent evaluations fully compensate the 
Veteran's pain with a noncompensable loss of flexion.  In the 
May 2005 VA examination report, the examiner noted the 
Veteran's strength was 4/5.  The examiner also noted there 
was no increased weakness, decreased endurance, or 
incoordination during the examination.  In the June 2006 VA 
examination report, the examiner stated that repetition of 
range of motion did not change the degrees.  Such findings do 
not establish a basis to award the Veteran evaluations in 
excess of 10 percent for either knee.

A separate evaluation under Diagnostic Code 5257 is not 
warranted for either knee.  The Board is fully aware of the 
June 2006 diagnosis of the bilateral knee with the inclusion 
of "subluxation;" however, there are no clinical findings 
in the examination report to establish that the Veteran has 
such symptom.  At the time of the May 2005 VA examination, 
the examiner noted he was unable to perform the anterior-
posterior drawer, assess medial and collateral ligaments with 
varus and valgus pressure, or attempt the McMurray's test 
because "the [V]eteran had extreme pain with minimal 
maneuvering and would jump with the slightest touch."  In 
reading this examination report, there are no clinical 
findings of subluxation or instability, and the Board 
concludes that the Veteran essentially failed to cooperate in 
determining these clinical findings based upon her 
exaggerated pain.  (The Board makes this conclusion based 
upon the description by the examiner of her extreme pain with 
minimal maneuvering.)  

In the June 2006 VA examination report, the examiner 
specifically stated that Lachman's was negative as were 
anterior-posterior drawer test and McMurray's.  Thus, this 
evidence refutes a finding of any instability in the 
bilateral knee.  While the examiner stated the Veteran 
reported "subluxation 2 times a week," such is not shown by 
the clinical findings.  Thus, the Board will not make a 
finding that the Veteran has subluxation without the clinical 
findings to support such symptom.  Further, the Board finds 
that the Veteran displayed exaggerated behavior during this 
examination as well.  For example, the examiner stated the 
Veteran was "resistant" during the examination by 
"stiffening up frequently" and displaying "grunting 
episodes when attempting to perform passive range of 
motion[,] as well as check McMurray's."  He noted that the 
exam was "somewhat difficult" as a result of these 
behaviors.  This hurts the Veteran's credibility 
substantially, and the Board has accorded her allegations of 
severe pain little probative value.  

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran has 
instability or subluxation.  Thus, separate evaluations for 
instability or subluxation of either knee are not warranted 
in this case.  See VAOPGCPREC 23-97

The Board has considered whether any other diagnostic codes 
would apply but has found none.  Overall, the preponderance 
of the evidence is against increased evaluations for both 
knees.  

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under a 
diagnostic code that evaluates limitation of flexion.  This 
Diagnostic Code essentially take into account the pain and 
limitation of function reported in the record.  As such, the 
schedule is adequate to evaluate the disability, and referral 
for consideration of an extraschedular rating is not 
warranted.  Since the schedular evaluation contemplates the 
claimant's level of disability and symptomatology, the Board 
does not need to determine whether the an exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Despite this, the Board notes that the Veteran's claim for 
TDIU is referred to the RO for proper adjudication and there 
has been no evidence of frequent hospitalizations.  

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.




ORDER

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


